Citation Nr: 1715502	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral degenerative disc disease and spondylosis. 

2.  Entitlement to a compensable evaluation for sinusitis prior to November 8, 2010.  

3.  Entitlement to an evaluation in excess of 30 percent for sinusitis on or after November 8, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from February 1984 to August 1984, and on active duty from November 1987 to February 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
 
During the pendency of the appeal, the RO increased the evaluation for sinusitis to 30 percent effective from November 8, 2010.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding is associated with the record.

The Board remanded the case for further development in December 2014 and December 2015.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran testified in December 2014 that she has experienced ear pain and bleeding.  The Veteran is not currently service-connected for an ear disorder, and the December 2015 VA examiner found that she did not have any additional symptoms or complications resulting from her sinusitis.  If the Veteran and her representative wish to file a claim for service connection for an ear disorder (to include as secondary to her service-connected sinusitis), they are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains the September 2014 Board hearing transcript and a May 2015 VA examination.  The remaining documents in Virtual VA are either duplicative of the documents in VBMS or not relevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased evaluation for lumbosacral degenerative disc disease and spondylosis, the Veteran was afforded a VA examination in May 2015.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The May 2015 VA examination did not include range of motion testing on passive motion.  Therefore, a remand is required to obtain an additional VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Furthermore, in the December 2014 and December 2015 remands, the Board directed the AOJ to obtain any outstanding VA medical records, to include any emergency room treatment records dated from January 2009 to the present.  The record reflects that the AOJ obtained additional VA medical records from the Denver VA Medical Center (VAMC); however, the records appear incomplete.  In this regard, the AOJ obtained laboratory results, consultation reports, imaging reports, and an order summary that included records dated since January 2009; however, the VA progress notes were limited to records dated from March 2014 to April 2016.  Notably, a September 2013 VA order summary indicated that the Veteran was prescribed medication for sinusitis; however, the underlying treatment records are not associated with the claims file.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.   Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, in a March 2008 rating decision, the RO indicated that it reviewed VA medical records from the Cheyenne VAMC dated from June 28, 2007, to February 29, 2008.  However, the VA treatment records currently associated with the claims file do not appear to include records from that facility.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA treatment records from the Cheyenne VAMC.  

The Veteran's medical records also suggest that she receives ongoing private treatment.  On remand, the AOJ should afford the Veteran an additional opportunity to submit authorization forms to obtain any outstanding private medical records.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her sinusitis and lumbosacral degenerative disc disease and spondylosis.  
A specific request should be made for authorization to obtain records from the Healthone Rose Medical Center, in Denver, Colorado.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, including any records pertaining to emergency room treatment from the VA Eastern Colorado Health Care System and Denver VAMC dated from January 2009 to the present; records from the Cheyenne VAMC dated from June 2007 to February 2008; and any other records dated from April 2016 to the present.

It is noted that the AOJ obtained records from the Denver VAMC in April 2016; however, the progress notes associated with the claims file appear incomplete.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected lumbosacral degenerative disc disease and spondylosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's thoracolumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

He or she should also indicate whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes during the past 12 months and identify all associated neurologic abnormalities.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should indicate whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., November 2010 and May 2015 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




